Citation Nr: 0530568	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease with facet arthropathy of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
10 percent disability rating effective May 1, 2001.  The 
veteran filed a timely notice of disagreement.  The RO issued 
a statement of the case in December 2001.  The veteran 
perfected his appeal in April 2002.  

In January 2003, the veteran appeared before the undersigned 
acting Veterans Law Judge sitting in San Antonio, Texas (i.e. 
at a Travel Board hearing), and presented sworn testimony.  A 
transcript of the hearing is associated with the claims file.  

This appealed matter was previously before the Board in 
September 2003 and was remanded to the Appeals Management 
Center (AMC) for additional development.  By rating decision 
in April 2005, the AMC awarded an initial evaluation of 20 
percent for degenerative disc disease with facet arthropathy 
of the lumbar spine effective May 1, 2001.  The Appeals 
Management Center issued a supplemental statement of the case 
in June 2005, and the appealed matter was returned to the 
Board for adjudication.  However, a review of the record on 
appeal demonstrates that further development is warranted 
before the Board can proceed to issue a final decision.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appealed matter is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  




REMAND

The veteran seeks an initial evaluation in excess of 20 
percent for degenerative disc disease with facet arthropathy 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2005).

It appears from a reading of the transcript of the January 
2003 Travel Board hearing that the acting Veterans Law Judge 
sought further inquiry into the status of the appellant's 
back disability prior to the date of the hearing.  At that 
time, the undersigned Veterans Law Judge also made inquiry 
into treatment at Brooke Army Medical Center.  

Instruction #1 of the September 2003 Board Remand requested 
that the RO should undertake any additional development it 
determines that is required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) (to include requesting any records 
identified during the January 2003 hearing).  

Thereafter, on October 6, 2003 VA issued a VCAA notice 
letter.  However, the notice letter did not make a specific 
request for any medical evidence discussed in the January 
2003 Travel Board Hearing, to include the pre-employment 
physical from the New Braunsfels jail or medical treatment 
records from Brooke Army Medical Center since his separation 
from service.  The Board notes that the evidence of record 
does not contain a separate VA letter requesting such 
evidence.  

Subsequent to the VCAA notice letter, the appellant submitted 
a signed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He also attached an October 2003 X-ray report to the 
authorization and consent that indicated that he had received 
other treatment, to include an magnetic resonance imaging 
(MRI) study, at the Brooke Army Medical Center for 
degenerative joint disease of the lumbar spine from 2000 
until the present time.  A review of the claims file does not 
reveal that additional treatment records from Brooke Army 
Medical Center have been associated with the claims folder.  

In Stegall, the United States Court of Appeals for Veterans 
Claims (Court) held that a remand was necessary because the 
veteran's medical examination was inadequate, and because of 
the RO's failure to follow the Board's directives in a prior 
remand.  The Court further held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Id.  Further, 38 U.S.C.A. 
§ 5103A provides that VA is responsible for securing relevant 
treatment records from any Federal agency.  In this case, the 
relevant records are located at Brooke Army Medical Center.  

The Board regrets any further delay in this case.  However, 
additional development of the record is required prior to 
appellate disposition.  

Under the circumstances of this case and to avoid prejudicing 
the appellant, the Board has no recourse but to REMAND the 
case to the Appeals Management Center (AMC) for the following 
actions:

1.  The AMC should request that the 
appellant provide the name and address 
for the New Braunsfels jail to obtain the 
pre-employment physical.  After securing 
the necessary release, the AMC should 
obtain these records and associate them 
with the claims file.  If the appellant 
does not respond, this should be 
documented.  If the agency in possession 
of the requested record(s) does not 
respond or return the requested records, 
the AMC's development actions should be 
documented in the claims file.  If the 
record is secured, it should be 
associated with the file.  

2.  The AMC should request all Brooke 
Army Medical Center treatment records for 
the appellant for the period from 2000 to 
the present.  Those records should be 
associated with the claims file.  

3.  Thereafter, the AMC should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  If the development is not in 
compliance with the directives of this 
remand, the AMC should implement 
corrective procedures.  See Stegall, 11 
Vet. App. 268 (1998).  

4.  The AMC should then readjudicate the 
claim of entitlement to an initial 
evaluation in excess of 20 percent for 
degenerative disc disease with moderate 
facet arthropathy of the lumbar spine.  
The AMC should also consider whether 
staged ratings are warranted for any 
period in question based on the evidence.  
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If the issue remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) which addresses all of the 
evidence obtained after the issuance of 
the last SSOC in June 2005, and provides 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 


U.S.C. §§ 5109B, 7112).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).



 
 
 
 

